Filed 8/31/21 Scott v. Barlett CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 JAMES SCOTT,                                                         D077675

           Plaintiff and Appellant,

           v.                                                         (Super. Ct. No. 37-2018-
                                                                       00004089-CU-FR-CTL)
 JAMIE BARLETT et al.,

           Defendants and Appellants.


         APPEALS from an order of the Superior Court of San Diego County,
Randa Trapp, Judge. Construed as petitions for writ of mandate. Petitions
denied.
         Law Office of Michael A. Conger and Michael A. Conger for Plaintiff
and Appellant.
         Computerlaw Group and Giacomo Russo for Defendants and
Appellants.
         James Scott sued his former employer, JCB Management, Inc. (JCB),
and its owner, Jamie Barlett, for fraud and breach of contract after they
allegedly failed to grant him an equity stake in JCB. JCB, in turn, filed a
claim in arbitration against Scott for destroying and retaining electronically
stored information belonging to JCB and for filing his lawsuit in violation of
an arbitration clause. In the trial court, JCB and Barlett moved to compel
arbitration of Scott’s claims against them. The court granted the motion to
compel arbitration and stayed the lawsuit.
      After a hearing, an arbitrator generally found in favor of JCB and
Barlett and against Scott. Among other things, he ordered Scott to return all
electronically stored information belonging to JCB. The arbitrator
determined that JCB and Barlett were the prevailing parties and awarded
them approximately $280,000 in attorney fees and costs.
      Back in the trial court, Scott moved to vacate the award, and JCB and
Barlett moved to confirm it. In a written order, the court granted and denied
each motion in part. The court found that the arbitration agreement
empowered it to review the award for errors of law, and it determined the
arbitrator erred by finding in favor of JCB on one of its claims. It therefore
vacated that portion of the award. Because the arbitrator had not broken out
his fee award by claim, the court set a hearing “to determine reasonable
attorney fees for the arbitration, consistent with this ruling, which may
include additional time spent preparing/opposing the attorney fee motion.”
The court stated that JCB and Barlett’s motion to confirm was granted in
part and denied in part. But it noted the arbitration award was “not yet
confirmed” as described in its order.
      Scott appeals the court’s order, and JCB and Barlett cross-appeal. The
court’s order, however, is not appealable. It is not identified by statute as an

appealable order in arbitration proceedings. (See Code Civ. Proc., § 1294.)1
And, relatedly, it is not a judgment or other final adjudication of the claims of


1     Subsequent statutory references are to the Code of Civil Procedure
unless otherwise specified.

                                        2
the parties relating to the arbitration award. (See § 904.1, subd. (a).)
Nonetheless, as requested by both parties, we exercise our discretion to
construe the appeals as petitions for writ of mandate.
      On the merits, Scott contends the trial court erred by (1) granting JCB
and Barlett’s motion to compel arbitration, (2) refusing to vacate the
arbitration award in its entirety, and (3) declining to award Scott his
attorney fees on JCB’s statutory claims. JCB and Barlett contend the court
erred by vacating part of the award based on an error of law. We conclude
the parties have not shown prejudicial error and deny the petitions for writ of
mandate.
              FACTUAL AND PROCEDURAL BACKGROUND
      Scott began work at JCB in 2014 as a senior vice president. He signed
an employment agreement with an arbitration clause. The clause provided,
in relevant part, “Employee and Employer agree that any dispute that arises
out of or relates to Employee’s employment with Employer, including but not
limited to any dispute against any present or former officer, director,
employee, agent, attorney, or insurer of the Employer, the dispute [sic] shall
be submitted to binding arbitration pursuant to the Federal Arbitration Act
using the procedural rules for the resolution of employment disputes of the
American Arbitration Association then in effect. . . . The parties each
expressly waive the right to a jury trial, and agree that the arbitrator’s award
shall be final and binding on the parties, provided that any award shall be
reviewable by a court of law for to [sic] the fullest extent allowed by law,
including for any error of law by the arbitrator.” (Capitalization omitted.)
The employment agreement empowered the arbitrator to award the
prevailing party its reasonable costs and attorney fees. It also contained a




                                        3
fee provision allowing the recovery of reasonable attorney fees in any legal
proceeding necessary to enforce or interpret the agreement.
      Scott also signed a confidentiality agreement. Among other things, the
confidentiality agreement required Scott, upon termination of his
employment, to return and not retain any JCB confidential information. The
agreement stated that JCB may enforce the provisions of the agreement “in a
court action for injunctive or other equitable relief” notwithstanding the
parties’ arbitration agreement.
      After several years, Scott and Barlett began negotiations on an
agreement that would grant Scott “[p]hantom” equity units in a related JCB
entity. The phantom equity units represented a right to receive a cash
payment from JCB if a defined liquidity event occurred. Although the parties
discussed a draft written phantom equity agreement, the agreement was
never signed. The draft contained an integration clause stating that it was
the “entire agreement between the parties hereto with regard to the subject
matter hereof. This agreement supersedes any other agreements,
representations or understandings (whether oral or written and whether
express or implied), which relate to the subject matter hereof.”
      JCB terminated Scott’s employment in late 2017. Scott filed his
lawsuit against JCB and Barlett soon thereafter. He alleged three causes of
action for fraud and two for breach of contract. All of his causes of action
were based on JCB and Barlett’s alleged failure to grant him equity.
      JCB filed a claim in arbitration against Scott. It alleged that Scott
destroyed and refused to return electronically stored information belonging to
JCB and that he filed his lawsuit in violation of the arbitration clause.
      In the trial court, JCB and Barlett moved to compel arbitration of
Scott’s claims. They argued that the claims fell within the arbitration clause


                                       4
of Scott’s employment agreement. The claims therefore belonged in
arbitration, and the court action should be stayed or dismissed.
      Scott opposed the motion to compel. He contended that his claims were
based on the phantom equity agreement, not his employment agreement, and
were not subject to arbitration. He believed the integration clause in the
phantom equity agreement rendered any prior arbitration clause ineffective
for any claims based on the equity agreement. Alternatively, if the
arbitration clause covered his claims, Scott argued it was procedurally and
substantively unconscionable.
      The trial court granted the motion to compel arbitration and stayed the
lawsuit. It found that Scott’s claims were covered by the arbitration clause in
his employment agreement. He had not shown the phantom equity
agreement had been executed by either party. And, in any event, the
phantom equity agreement did not supersede the arbitration agreement
because its integration clause was expressly limited to the subject matter of
the agreement, as in Jenks v. DLA Piper Rudnick Gray Cary US LLP (2015)
243 Cal.App.4th 1, 15-16 (Jenks). The court rejected Scott’s claim that the
arbitration clause should not be enforced because it was unconscionable.
      Scott asserted his fraud and breach of contract causes of action as
counterclaims in arbitration. The arbitration proceeded under the auspices of
the American Arbitration Association (AAA).
      The arbitrator held a three-day hearing in May 2019. After the
hearing, the arbitrator issued an interim award addressing the parties’
claims and counterclaims. JCB’s claims were based on breach of Scott’s
employment agreement and the confidentiality agreement. JCB also alleged
that Scott violated the Comprehensive Computer Data Access and Fraud Act
(CDAFA; Pen. Code, § 502) and the federal Computer Fraud and Abuse Act


                                       5
(CFAA; 18 U.S.C. § 1030). Scott’s counterclaims were based on breach of the
phantom equity agreement and related fraud. In a threshold ruling, the
arbitrator rejected Scott’s renewed contention that the arbitration agreement
was unconscionable and unenforceable.
      As to the merits of JCB’s claims, the arbitrator found that Scott did not
breach his employment agreement by filing his lawsuit in the trial court,
rather than making a claim in arbitration. But the arbitrator found that
Scott had breached the employment agreement, as well as the confidentiality
agreement, by retaining and failing to return JCB electronically stored
information. He rejected Scott’s defense that returning copies of the JCB
information was sufficient. Scott breached the agreements by retaining his
own copies.
      The arbitrator also rejected Scott’s defense that JCB did not have
standing to sue for breach because the information did not belong to JCB.
The arbitrator found that “JCB has the legal standing to seek return of this
material based on its own proprietary rights.” The confidentiality agreement
required Scott to return all documents and data pertaining to his
employment. JCB was his employer, even if he worked on projects for
various related entities. The arbitrator wrote, “During the last
approximate[ly] 2 years of Scott’s employment, he was working fulltime on
the POS system under a written employment contract with JCB, not with [its
subsidiaries]. [Citation.] Thus, Scott’s obligation . . . to deliver all documents
and data ‘pertaining to Employee’s employment’ includes information
pertaining to the POS project. This would include all relevant emails, Word
documents and Excel files concerning the project as well as those related to
the [phantom equity agreement] negotiations.” The arbitrator found that
JCB and the related entities were “inextricably tied together in a joint project


                                        6
that Scott was heading” and each company “qualified as real parties in
interest having proprietary interests in preserving the confidentiality of the
POS project activities and data.” Each company, including JCB, had “legal
standing to demand return of proprietary information that Scott acquired
while employed by and working for these entities.”
      For the same reasons, the arbitrator found that Scott violated the
CDAFA by copying JCB electronically stored information without
authorization and by deleting various JCB accounts. But because Scott did
not act with the intent to defraud, the arbitrator found that he did not violate
the federal CFAA.
      For its damages, JCB prayed for its attorney fees and costs incurred in
prosecuting its claims. The arbitrator stated that he would “determine JCB’s
damages as part of the [attorney fee] motion to be served after issuance of
this Interim Award.” JCB also sought injunctive relief, which the arbitrator
granted. He ordered Scott to return all JCB electronically stored information
in his possession to JCB’s counsel within 10 days of the date of the
arbitrator’s final award.
      As to Scott’s claims, the arbitrator found that he had proved neither
breach of contract nor fraud. The phantom equity agreement was never
finalized, and the parties did not reach an express or implied agreement
regarding equity. Even if they had, no liquidity event had occurred and the
JCB subsidiary at issue was defunct and worthless. Scott could not prove
any damages.
      The arbitrator found that JCB was the prevailing party on its claims
against Scott. Even though it was only partially successful, it had prevailed
on the “ ‘crux’ of the claim, namely, the deleting and copying of company
property.” The arbitrator also found that JCB and Barlett were the


                                       7
prevailing parties on Scott’s claims against them. The arbitrator set a
briefing schedule to determine reasonable attorney fees and costs for JCB’s
prosecution of its breach of contract and CDAFA claims related to the return
of JCB information, as well as JCB and Barlett’s defense of Scott’s claims.
      After briefing, the arbitrator issued his final award. The final award
incorporated the interim award by reference. In the final award, the
arbitrator exercised his discretion under the employment agreement’s
arbitration clause to award attorney fees to JCB and Barlett. He wrote,
“Scott refused to return all company property he possessed. His written
agreements with JCB required him to do so. JCB was required to litigate the
matter to completion before obtaining an order that such property be
returned. Although the arbitrator found that Scott’s retention of the property
was not motivated by an intention to share it with others or profit from it, he
nonetheless steadfastly refused to return the property throughout the
arbitration proceeding. JCB is entitled, as the prevailing party on the breach
of contract claim against Scott, to recover its reasonable and necessary
attorney fees and costs that were incurred to recover its property.” Similarly,
JCB and Barlett were entitled to their fees and costs for defending against
Scott’s claims. After reviewing JCB and Barlett’s requests, the arbitrator
awarded them approximately $280,000 in fees and costs.
      JCB and Barlett filed a motion in the trial court to confirm the award.
Scott filed a motion to vacate it. Scott argued that the award was reviewable
for errors of law and the arbitrator had committed numerous such errors in
adjudicating JCB’s claims against him and awarding attorney fees. JCB and
Barlett responded that expanded review for errors of law was not authorized
and the arbitrator had not erred in any event.




                                       8
      After hearing argument, the trial court entered a written order
granting both motions in part and denying them in part. On Scott’s motion to
vacate, the court found that expanded judicial review for errors of law was
available under Cable Connection, Inc. v. DIRECTV, Inc. (2008) 44 Cal.4th
1334, 1340 (Cable Connection). The court agreed with Scott that the
arbitrator committed legal error in connection with JCB’s CDAFA claim. The
court interpreted the CDAFA as requiring a showing of damages other than
attorney fees. Because the arbitrator had only awarded JCB its attorney
fees, JCB could not prevail on the claim.
      The court determined that the arbitrator’s award of attorney fees must
be reassessed in light of its conclusion that JCB should not have prevailed on
its CDAFA claim. It wrote, “The arbitration award does not include how
much was awarded on each successful claim or defense. This court agrees
reasonable attorneys’ fees should be awarded for defendants’ time spent
successfully defending plaintiff’s claim for breach of a phantom equity
agreement and also their time prosecuting one of their two breach of contract
claims only. The parties have not presented this court with the evidence to
support the fees. Therefore, the court will set a motion to determine
reasonable attorney fees for the arbitration, consistent with this ruling,
which may include additional time spent preparing/opposing the attorney fee
motion.” The court set a hearing in April 2020. It denied Scott’s “request for
a motion to determine he is the prevailing party” because “[t]he arbitrator
correctly concluded defendants prevailed on the contract claims.”
      On JCB and Barlett’s motion to confirm, the court wrote that it was
granted in part and denied in part. It stated, “The arbitration is not yet
confirmed as described above.” It further denied JCB and Barlett’s request
for prejudgment interest but granted their request for postjudgment interest.


                                       9
The court noted, again, that attorney fees would be determined by separate
motion on the date set by the court.
      Scott appealed the court’s order, and JCB and Barlett filed a cross-
appeal. The court’s April 2020 hearing did not go forward because of the
COVID-19 pandemic. It appears, based on the parties’ briefing, that the
hearing still has not occurred and no judgment has been entered by the court.
                                 DISCUSSION
                                        I
                                 Appealability
                                        A
      Scott contends the trial court erred by granting JCB and Barlett’s
motion to compel arbitration in part and by not vacating the arbitration
award in full. In addition to opposing Scott’s contentions, JCB and Barlett
argue that the court erred by vacating the award in part and it should have
confirmed the award in its entirety. Before we reach the merits, however, we
must consider our own appellate jurisdiction. (Jennings v. Marrale (1994)
8 Cal.4th 121, 126.)
      “Appellate jurisdiction is solely within the province of our Legislature,
since the right to appeal is not conferred by our Constitution but by statute.
[Citation.] This court is without power to bestow jurisdiction on itself, nor
may the parties create jurisdiction by consent, waiver, or estoppel.” (Mid-
Wilshire Associates v. O’Leary (1992) 7 Cal.App.4th 1450, 1455, fn. omitted.)
      “We have jurisdiction over a direct appeal only when there is an
appealable order or an appealable judgment. [Citation.] A judgment is
defined as ‘the final determination of the rights of the parties in an action or
proceeding’ [citation] and it is the substance and effect of an adjudication that
is determinative, not the form of the decree. [Citation.] As a general test, an


                                       10
order constitutes the final determination of a case ‘where no issue is left for
future consideration except the fact of compliance or noncompliance with the
terms of the first decree[.]’ ” (Otay River Constructors v. San Diego
Expressway (2008) 158 Cal.App.4th 796, 801 (Otay River).)
      In arbitration proceedings, the Legislature has identified several orders
as specifically appealable, in addition to a final judgment. “An aggrieved
party may appeal from: [¶] (a) An order dismissing or denying a petition to
compel arbitration. [¶] (b) An order dismissing a petition to confirm, correct
or vacate an award. [¶] (c) An order vacating an award unless a rehearing in
arbitration is ordered. [¶] (d) A judgment entered pursuant to this title. [¶]
(e) A special order after final judgment.” (§ 1294.) Notwithstanding this
apparent expansion, it remains the case that the identified orders are in
some sense the final adjudication of the rights of the parties with respect to a
contemplated or completed arbitration. (Vivid Video, Inc. v. Playboy
Entertainment Group, Inc. (2007) 147 Cal.App.4th 434, 442-443 (Vivid Video);
accord, Otay River, supra, 158 Cal.App.4th at p. 803.)
      The trial court here entered an order vacating the arbitration award, in
part, and set a further hearing to reexamine the arbitrator’s award of
attorney fees to JCB and Barlett. The court stated that the arbitration
award was “not yet confirmed” pending the further hearing.
      We note, as an initial matter, that the court’s order does not appear to
be authorized by the statutes governing arbitration. “[S]ection 1286 reads, ‘If
a petition or response under this chapter is duly served and filed, the court
shall confirm the award as made, whether rendered in this state or another
state, unless in accordance with this chapter it corrects the award and
confirms it as corrected, vacates the award or dismisses the proceeding.’ The
Legislature’s use of the word ‘shall’ renders this provision mandatory.


                                       11
[Citation.] ‘Under . . . section 1286, once a petition to confirm, correct, or
vacate is filed, the superior court has only four choices: It may (1) confirm
the award, (2) correct the award and confirm it as corrected, (3) vacate the
award, or (4) dismiss the proceedings.’ [Citation.] ‘A party to an arbitration
may seek to vacate or correct the award or to have it confirmed. [Citation.]
Upon a petition seeking any of those results, the court must confirm the
award, unless it either vacates or corrects it.’ ” (Law Offices of David S.
Karton v. Segreto (2009) 176 Cal.App.4th 1, 8 (Karton).) “[A]n order partially
vacating is not specifically allowed by the statutes at all.” (Sunnyvale
Unified School Dist. v. Jacobs (2009) 171 Cal.App.4th 168, 174.)
       If a trial court follows section 1286, its proceedings will necessarily
produce an appealable order. “If a trial court dismisses the petition, it results
in an appealable order. ([] § 1294, subd. (b).) If the trial court which does not
dismiss the petition also does not correct or vacate an arbitration award, it
must confirm the award. Entry of judgment in conformity therewith is
required ([] § 1287.4), resulting in an appealable judgment
under . . . section 1294, subdivision (d). Similarly, if the nondismissing trial
court does not confirm the award (or confirm it as corrected), the court must
vacate it, resulting in an appealable order under . . . section 1294,
subdivision (c). All possible outcomes are provided for under . . . section 1294;
confusion only arises when a trial court enters an order outside the scope of
its powers as itemized in . . . section 1286.” (Karton, supra, 176 Cal.App.4th
at p. 9.)
       Here, although the trial court does not appear to have proceeded
precisely in conformance with section 1286, our examination of the substance
of the trial court’s order reveals that it is not appealable. First, the order is
not identified by statute as an appealable order. (See § 1294.) It did not, for


                                        12
example, simply vacate the award. Second, and relatedly, the order is not a
final adjudication of the parties’ dispute over the arbitration award. The
order expressly contemplates further proceedings in the trial court regarding
the award. After the further hearing on attorney fees, the court apparently
intends to confirm the award, at least in part, and enter judgment. That
judgment will be appealable. The appealed order is not. (See Vivid Video,
supra, 147 Cal.App.4th at p. 443 [“This finality reasoning likewise applies to
bar an appeal from an arbitration ruling that, as here, contemplates further

proceedings in the trial court.”].)2
      As noted, the overriding consideration for appealability, in both the
arbitration context and otherwise, is finality. (Otay River, supra,
158 Cal.App.4th at p. 803; Vivid Video, supra, 147 Cal.App.4th at p. 443.)
The concern for finality is embodied in the “ ‘one final judgment’ rule, a
fundamental principle of appellate practice that prohibits review of
intermediate rulings by appeal until final resolution of the case. ‘The theory
is that piecemeal disposition and multiple appeals in a single action would be
oppressive and costly, and that a review of intermediate rulings should await
the final disposition of the case.’ ” (Griset v. Fair Political Practices
Commission (2001) 25 Cal.4th 688, 697; see Kinoshita v. Horio (1986)
186 Cal.App.3d 959, 966-967.) Where, as here, aspects of the parties’ dispute
remain unadjudicated, the appealed order is not sufficiently final and
generally not appealable.




2    The parties do not raise any claim of error regarding the trial court’s
compliance with section 1286. We therefore need not consider the
consequences of the procedure adopted by the trial court, aside from
appealability.

                                        13
      Scott contends that the trial court should have entered judgment
immediately after its order. He relies on section 1287.4, which provides, “If
an award is confirmed, judgment shall be entered in conformity therewith.”
As the trial court noted, however, the award was “not yet confirmed” at the
time of the order. The court contemplated a further hearing regarding the
arbitrator’s award of attorney fees, so it could not yet confirm the award or
enter judgment.
      Scott notes that a postjudgment order awarding attorney fees may be
appealable. (See § 904.1, subd. (a)(2); Lakin v. Watkins Associated Industries
(1993) 6 Cal.4th 644, 654.) He argues, by analogy, that because the further
hearing related to attorney fees, the order at issue must be an appealable
order or judgment. We disagree. A postjudgment attorney fees order is
appealable because it follows an appealable judgment. The existence of a
prior appealable judgment is determinative, not the nature of the fee order.
A hearing regarding attorney fees does not necessarily render a prior order
appealable. Here, as noted, the court’s order is not final and not appealable.
The fact that a future hearing will consider attorney fees does not make it so.
      Scott also argues that the order is appealable because it denies his
request to be considered the prevailing party. He claims this denial is an
appealable collateral order. (See In re Marriage of Skelley (1976) 18 Cal.3d
365, 368.) Again, we disagree. “To qualify as appealable, the interlocutory
order must be a final determination of a matter that is collateral—i.e.,
distinct and severable—from the general subject of the litigation.” (Koshak v.
Malek (2011) 200 Cal.App.4th 1540, 1545.) The issue of whether Scott is the
prevailing party is not distinct and severable from the general subject of the
litigation. Its resolution depends on the outcome of that litigation, including
whether the arbitrator properly adjudicated the parties’ various claims and


                                      14
whether the trial court properly vacated one such adjudication (and refused
to vacate others). Moreover, “ ‘[t]he majority view is that an appealable
“collateral” judgment or order must direct the payment of money or
performance of an act.’ ” (Ibid.; see Skelley, at p. 368.) The denial of Scott’s
request to be considered the prevailing party does not direct payment of
money or performance of an act. It is not separately appealable.
      Scott mentions the Federal Arbitration Act (FAA; 9 U.S.C. § 1 et seq.),
but he makes no cogent legal argument that the FAA should apply to the
question of appealability in California state courts. We therefore need not
consider the issue. “ ‘Appellate briefs must provide argument and legal
authority for the positions taken. “When an appellant fails to raise a point,
or asserts it but fails to support it with reasoned argument and citations to
authority, we treat the point as waived.” ’ ” (Cahill v. San Diego Gas &
Electric Co. (2011) 194 Cal.App.4th 939, 956 (Cahill).)
                                        B
      At oral argument, the parties urged this court to exercise its discretion
to treat the appeal and cross-appeal as petitions for writ of mandate.
“Though we . . . have power to treat the purported appeal as a petition for
writ of mandate, we should not exercise that power except under unusual
circumstances.” (Olson v. Cory (1983) 35 Cal.3d 390, 401 (Olson).) In the
arbitration context, discretionary writ review “should be done sparingly and
only in an appropriate circumstance to avoid defeating the purpose of the
arbitration statute.” (Cortez v. Doty Bros. Equipment Co. (2017)
15 Cal.App.5th 1, 10.)
      Discretionary writ review of an appeal from a nonappealable order may
be appropriate “when (1) requiring the parties to wait for a final judgment
might lead to unnecessary trial proceedings; (2) the briefs and record


                                        15
included, in substance, the necessary elements for a proceeding for a writ of
mandate; (3) there was no indication the trial court would appear as a party
in a writ proceeding; (4) the appealability of the order was not clear; and
(5) the parties urged the court to decide the issues rather than dismiss the
appeal.” (Hall v. Superior Court (2016) 3 Cal.App.5th 792, 807, citing Olson,
supra, 35 Cal.3d at pp. 400-401.) Most of these elements are present here.
The issues have been fully briefed. There is no indication the trial court has
an interest that would lead it to appear as a party in a writ proceeding. The
appealability of the trial court’s order was at least somewhat unclear
because, as noted, the order does not appear to be entirely compliant with
section 1286. The parties have urged this court to decide the merits of the
issues raised in the appeal and cross-appeal. And, while unnecessary trial
proceedings do not appear to be a danger, a duplicative appeal and cross-
appeal are likely to follow any final judgment.
      Moreover, discretionary writ review would not defeat the purpose of the
arbitration statute. The arbitration has already occurred. The vast bulk of
the issues raised by the parties relating to the arbitration have already been
addressed by the trial court and have been briefed by the parties in this
proceeding. The trial court’s delay in addressing the remaining issues and
entering a final judgment appears to be largely a result of the ongoing
COVID-19 pandemic. Discretionary writ review, and a decision by this court
on the merits, will not cause any additional delay but will instead move the
parties toward final resolution of their dispute. We therefore exercise our
discretion to treat the appeal and cross-appeal as petitions for writ of
mandate.




                                       16
                                        II
                         Motion to Compel Arbitration
      Scott challenges the court’s order granting JCB and Barlett’s motion to
compel arbitration. He argues, first, that JCB and Barlett did not prove the
existence of an arbitration agreement covering the dispute and, second, that
the arbitration clause contained in his employment agreement is
unconscionable and should not have been enforced. Neither argument has
merit.
                                        A
      “In California, ‘[g]eneral principles of contract law determine whether
the parties have entered a binding agreement to arbitrate.’ ” (Pinnacle
Museum Tower Assn. v. Pinnacle Market Development (US), LLC (2012)
55 Cal.4th 223, 236.) “The party seeking arbitration bears the burden of
proving the existence of an arbitration agreement, and the party opposing
arbitration bears the burden of proving any defense, such as
unconscionability.” (Ibid.)
      “ ‘ “There is no uniform standard of review for evaluating an order
denying a motion to compel arbitration. [Citation.] If the court’s order is
based on a decision of fact, then we adopt a substantial evidence standard.
[Citations.] Alternatively, if the court’s denial rests solely on a decision of
law, then a de novo standard of review is employed. [Citations.]” [Citation.]
Interpreting a written document to determine whether it is an enforceable
arbitration agreement is a question of law subject to de novo review when the
parties do not offer conflicting extrinsic evidence regarding the document’s
meaning.’ ” (Oxford Preparatory Academy v. Edlighten Learning Solutions
(2019) 34 Cal.App.5th 605, 610 (Oxford Preparatory).)




                                        17
      As noted, the trial court granted JCB and Barlett’s motion to compel
arbitration based on the arbitration clause contained in Scott’s signed
employment agreement. The arbitration clause provided, in relevant part,
that “any dispute that arises out of or relates to Employee’s employment with
Employer” shall be submitted to binding arbitration. (Capitalization
omitted.) The court rejected Scott’s defense that the integration clause in the
phantom equity agreement nullified the arbitration clause for any claims
based on the phantom equity agreement. The integration clause provided,
“This Agreement constitutes the entire agreement between the parties hereto
with regard to the subject matter hereof. This agreement supersedes any
other agreements, representations or understandings (whether oral or
written and whether express or implied), which relate to the subject matter
hereof.” Because the parties have not presented any extrinsic evidence of its
meaning, interpretation of the phantom equity agreement presents a legal
issue that we consider de novo. (See Oxford Preparatory, supra,
34 Cal.App.5th at p. 610.)
      “ ‘ “The basic goal of contract interpretation is to give effect to the
parties’ mutual intent at the time of contracting. [Citations.] When a
contract is reduced to writing, the parties’ intention is determined from the
writing alone, if possible. [Citation.]” [Citation.] “The words of a contract
are to be understood in their ordinary and popular sense.” ’ ” (Grey v.
American Management Services (2012) 204 Cal.App.4th 803, 806-807 (Grey).)
      “Under state law, the terms of a final, integrated contract ‘may not be
contradicted by evidence of any prior agreement or of a contemporaneous oral
agreement.’ [Citation.] But a written instrument ‘may be explained or
supplemented by evidence of consistent additional terms unless the writing is
intended also as a complete and exclusive statement of the terms of the


                                        18
agreement.’ [Citation.] [¶] The court determines whether the parties
intended the contract to be a final and complete expression of their
agreement. [Citation.] ‘The crucial issue in determining whether there has
been an integration is whether the parties intended their writing to serve as
the exclusive embodiment of their agreement. The instrument itself may
help to resolve that issue.’ [Citation.] The existence of an integration clause
is a key factor in divining that intent. [Citation.] ‘This type of clause has
been held conclusive on the issue of integration, so that parol evidence to
show that the parties did not intend the writing to constitute the sole
agreement will be excluded.’ ” (Grey, supra, 204 Cal.App.4th at p. 807.)
      “ ‘An integration may be partial as well as complete. In other words,
the parties may intend a writing to finally and completely express certain
terms of their agreement rather than the agreement in its entirety.’ ” (Cione
v. Foresters Equity Services, Inc. (1997) 58 Cal.App.4th 625, 638, fn. 10
(Cione).)
      In Grey, for example, an employee signed an initial agreement
containing a broad arbitration clause. (Grey, supra, 204 Cal.App.4th at
p. 805.) He later signed a second agreement with a narrower arbitration
clause. (Ibid.) The second agreement stated, “ ‘This Agreement is the entire
agreement between the parties in connection with Employee’s employment
with [employer], and supersedes all prior and contemporaneous discussions
and understandings.’ ” (Ibid.) The employee later sued his employer, which
moved to compel arbitration based on the initial agreement. (Id. at p. 806.)
The trial court granted the motion to compel, but the appellate court
reversed. (Ibid.) It held that the second agreement superseded the initial
agreement: “Construing the clause as a whole, we interpret it to mean the
contract is the final expression of the parties’ agreement with respect to [the


                                       19
employee’s] employment and it supersedes the [initial agreement]. The
clause says the contract is exclusive as to the parties’ respective rights and
obligations related to [the employee’s] employment. . . . We find the clause’s
express language that it is the ‘entire agreement’ and supersedes all prior
‘understandings’ to mean that the parties intended the contract to be the
final and exclusive embodiment of their agreement.” (Id. at pp. 807-808.)
The narrower arbitration clause of the second agreement therefore governed,
and it did not cover the employee’s claims. (Id. at p. 809.)
      By contrast, in Jenks, the court considered a more limited integration
clause. (Jenks, supra, 243 Cal.App.4th at p. 15.) The employee there
accepted an offer of employment that included an arbitration provision. (Id.
at p. 5.) After several years of employment, the employee signed a
termination agreement. (Ibid.) The termination agreement was silent
regarding dispute resolution, but it did contain an integration clause. (Id. at
pp. 5, 15.) The integration clause provided, “ ‘This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior negotiations and agreements, whether written or oral
[with the exception of the prior confidentiality agreements].’ ” (Id. at p. 15.)
The appellate court noted that “the integration clause is explicitly limited to
‘the subject matter hereof,’ namely, the terms of plaintiff’s resignation. The
Termination Agreement does not mention arbitration at all, and contains no
provisions regarding dispute resolution.” (Id. at pp. 15-16.) Thus, the
termination agreement did not supersede the arbitration provision in the
offer letter. (Ibid.)
      Jenks found support in Cione, which considered an integration clause
similarly limited to “ ‘the subject matter contained’ ” in a second agreement.
(Cione, supra, 58 Cal.App.4th at p. 638; Jenks, supra, 243 Cal.App.4th at


                                       20
p. 16.) And Jenks distinguished Grey based on the differences between their
respective integration clauses. “As is apparent, Grey is distinguishable from
the present case . . . in that the relevant contract at issue in Grey did not
contain the limiting ‘with respect to the subject matter of’ language found
in . . . the Termination Agreement here.” (Jenks, at p. 19.)
      Oxford Preparatory followed Jenks, and also distinguished Grey, based
on similar limiting language. (Oxford Preparatory, supra, 34 Cal.App.5th at
pp. 611-612.) The parties in Oxford Preparatory entered into a management
services agreement and, later, a termination agreement. (Id. at p. 607.) The
management services agreement had an arbitration provision. (Ibid.) The
termination agreement did not have an arbitration provision, but it did have
an integration clause. (Ibid.) The appellate court held that the arbitration
provision was not affected by the termination agreement and its integration
clause. (Id. at pp. 609-610.) It explained, “Like the agreement in Jenks, the
Termination Agreement here includes an integration clause stating there are
no other agreements ‘with respect to the subject matter hereof.’ While
plaintiff acknowledges the ‘subject matter’ of the agreement in Jenks was
limited to the plaintiff’s resignation, it fails to acknowledge the obvious—the
subject matter of the Termination Agreement here was limited to allowing
the parties to cease performance with the exception of two specified
obligations. The Termination Agreement also is silent on dispute resolution
like the agreement in Jenks. We therefore see no fundamental difference
between the Termination Agreement and the Jenks agreement.” (Oxford
Preparatory, at p. 612.) The court went on, “Unlike the superseding contract
in Grey, which included an arbitration clause, the Termination Agreement is
silent on dispute resolution. [Citation.] Arbitration is not part of the ‘subject
matter’ of the Termination Agreement. Thus, Grey cannot support a finding


                                        21
that the Termination Agreement contains the parties’ complete agreement on
arbitration.” (Ibid.)
      Like Jenks and Oxford Preparatory, the integration clause at issue here
was limited to the “subject matter” of the phantom equity agreement. The
subject matter of the phantom equity agreement was the phantom equity
compensation scheme. Its subject matter did not include arbitration or
dispute resolution, so the arbitration clause in Scott’s earlier employment
agreement remained in force. (Oxford Preparatory, supra, 34 Cal.App.5th at
pp. 611-612; Jenks, supra, 243 Cal.App.4th at pp. 15-16; see Cione, supra,
58 Cal.App.4th at pp. 637-638.) The phantom equity agreement did not
purport to be “ ‘the entire agreement between the parties in connection with
Employee’s employment’ ” with employer, as in Grey, supra, 204 Cal.App.4th
at page 807, so Scott’s reliance on Grey is unpersuasive.
      Scott argues that the integration clause should displace his earlier
employment agreement because his claims in this litigation are based on the
“subject matter” of the phantom equity agreement. Scott is mistaken. The
phantom equity agreement may have created additional rights and
obligations regarding its subject matter, but it displaced the parties’ existing
rights and obligations only to the extent they were encompassed by that
subject matter. The subject matter of the phantom equity agreement did not
include dispute resolution, so the parties’ existing rights and obligations
regarding arbitration were unaffected. The fact that Scott seeks to enforce
the rights and obligations arising from the phantom equity agreement has no
bearing on his rights and obligations regarding the manner of that
enforcement, which he previously agreed would be binding arbitration for
“any dispute that arises out of or relates to Employee’s employment with




                                       22
Employer.” (Capitalization omitted.) Scott has not shown the trial court

erred by granting the motion to compel arbitration.3
                                       B
      Scott next contends the trial court should not have granted the motion
to compel arbitration because the arbitration clause was unconscionable. We
disagree. “California law strongly favors arbitration. Through the
comprehensive provisions of the California Arbitration Act ([] § 1280 et seq.),
‘the Legislature has expressed a “strong public policy in favor of arbitration
as a speedy and relatively inexpensive means of dispute resolution.” ’
[Citation.] As with the FAA [citation], California law establishes ‘a
presumption in favor of arbitrability.’ [Citation.] An agreement to submit
disputes to arbitration ‘is valid, enforceable and irrevocable, save upon such
grounds as exist for the revocation of any contract.’ ” (OTO, L.L.C. v. Kho
(2019) 8 Cal.5th 111, 125 (OTO).)
      “ ‘ “[G]enerally applicable contract defenses, such
as . . . unconscionability, may be applied to invalidate arbitration agreements
without contravening” the FAA’ or California law.” (OTO, supra, 8 Cal.5th at
p. 125.) “The general principles of unconscionability are well established. A
contract is unconscionable if one of the parties lacked a meaningful choice in
deciding whether to agree and the contract contains terms that are
unreasonably favorable to the other party. [Citation.] Under this standard,



3     We note that the trial court implicitly found that the parties never
agreed to the phantom equity agreement, and the arbitrator explicitly made
such a finding, in which case the integration clause is irrelevant because the
parties did not agree to it. We need not consider this alternate ground for
affirming the order granting the motion to compel arbitration. We assume
the validity of the phantom equity agreement’s integration clause for
purposes of this section only.

                                       23
the unconscionability doctrine ‘ “has both a procedural and a substantive
element.” ’ [Citation.] ‘The procedural element addresses the circumstances
of contract negotiation and formation, focusing on oppression or surprise due
to unequal bargaining power. [Citations.] Substantive unconscionability
pertains to the fairness of an agreement’s actual terms and to assessments of
whether they are overly harsh or one-sided.’ ” (OTO, supra, 8 Cal.5th at
p. 125.)
      “Both procedural and substantive unconscionability must be shown for
the defense to be established, but ‘they need not be present in the same
degree.’ [Citation.] Instead, they are evaluated on ‘ “a sliding scale.” ’
[Citation.] ‘[T]he more substantively oppressive the contract term, the less
evidence of procedural unconscionability is required to’ conclude that the
term is unenforceable. [Citation.] Conversely, the more deceptive or coercive
the bargaining tactics employed, the less substantive unfairness is required.
[Citations.] A contract’s substantive fairness ‘must be considered in light of
any procedural unconscionability’ in its making. [Citation.] ‘The ultimate
issue in every case is whether the terms of the contract are sufficiently
unfair, in view of all relevant circumstances, that a court should withhold
enforcement.’ ” (OTO, supra, 8 Cal.5th at pp. 125-126.)
      Scott contends the arbitration clause here must be subject to
“particular scrutiny” (Armendariz v. Foundation Health Psychcare
Services, Inc. (2000) 24 Cal.4th 83, 100 (Armendariz)) because it affects “the
enforcement of rights under any statute enacted ‘for a public reason’ ”
(Mercuro v. Superior Court (2002) 96 Cal.App.4th 167, 180 (Mercuro)). Scott
cites his cause of action for fraud, which is prohibited by various statutes.
(See, e.g., Civ. Code, §§ 1709, 1710.) We assume, without deciding, that such
particular scrutiny applies here.


                                       24
      “The burden of proving unconscionability rests upon the party
asserting it.” (OTO, supra, 8 Cal.5th at p. 126.) Where, as here, the evidence
is not in conflict, we review the court’s order de novo. (Ibid.)
      Scott contends the arbitration clause was procedurally unconscionable
because it was not subject to negotiation, it incorporated AAA employment
arbitration rules that were not provided to Scott, and it was difficult to read
because it used all capital letters. The arbitration clause, as part of a
preemployment agreement apparently not subject to negotiation, was to some
degree adhesive. (See OTO, supra, 8 Cal.5th at p. 126.) “But that alone
‘establish[es] only a modest degree of procedural unconscionability.’ ”
(Nguyen v. Applied Medical Resources Corp. (2016) 4 Cal.App.5th 232, 248
(Nguyen); accord, Roman v. Superior Court (2009) 172 Cal.App.4th 1462,
1470-1471.) Scott has not shown he was surprised by the arbitration clause
or his agreement was the result of oppressive tactics. The arbitration clause
was prominent in the agreement, under a separate boldface heading, and it
required Scott’s separate initials. It was readily readable, notwithstanding
the use of all capital letters. And, in the absence of any substantive
unconscionability in the AAA employment rules, the fact that they were not
provided to Scott does not establish procedural unconscionability. (Baltazar
v. Forever 21, Inc. (2016) 62 Cal.4th 1237, 1246 (Baltazar); Nguyen, at

p. 249.)4
      As another court has explained, “[Plaintiff] cannot reasonably argue
that he was surprised by the existence of an arbitration agreement or its


4     On reply, for the first time, Scott cites several AAA rules that are
allegedly substantively unconscionable. We will not consider arguments
raised for the first time on reply. (See In re Groundwater Cases (2007)
154 Cal.App.4th 659, 692-693.) We note that Scott also did not raise any
issue of unconscionability in the AAA rules in the trial court.

                                        25
terms. [The employer] made no attempt to hide the arbitration agreement,
and [plaintiff] indicated with his initials that he had read and understood the
arbitration agreement. The agreement was adhesive, but represents no
surprise and no more than the low level of procedural unconscionability
contained in any employment agreement for an employee not in a ‘position to
refuse a job because of an arbitration agreement.’ ” (Lange v. Monster
Energy Co. (2020) 46 Cal.App.5th 436, 447 (Lange).) The same holds true
here.
        Substantively, Scott contends the arbitration agreement was
unconscionable because it lacked mutuality; because it failed to explicitly
require certain safeguards, such as adequate discovery and a neutral
arbitrator; and because it allowed the prevailing party to recover its attorney
fees. The agreement allegedly lacked mutuality because JCB reserved the
right to enforce Scott’s confidentiality obligations “in a court action for
injunctive or other equitable relief,” regardless of any arbitration
proceedings. In part, this reservation of rights reflects California law, which
allows a party to an arbitration agreement to obtain provisional relief in
court. (See § 1281.8, subd. (b); see also Baltazar, supra, 62 Cal.4th at
pp. 1247-1248.) To the extent it sweeps more broadly, there is a reasonable
justification for the limited lack of mutuality based on the importance of
JCB’s confidential information. (Lange, supra, 46 Cal.App.5th at p. 450.) “As
[our Supreme Court has] recognized, ‘ “a contract can provide a ‘margin of
safety’ that provides the party with superior bargaining strength a type of
extra protection for which it has a legitimate commercial need without being
unconscionable.” ’ ” (Sanchez v. Valencia Holding Co., LLC (2015) 61 Cal.4th
899, 912; accord, Baltazar, at p. 1250.) JCB’s legal claims for damages
remained subject to arbitration (and were in fact arbitrated in this matter),


                                        26
as were any claims unrelated to confidential information. Scott has
established, at most, a low degree of substantive unconscionability based on

lack of mutuality.5
      In addition, Scott has established no substantive unconscionability at
all based on the alleged lack of specificity in the agreement regarding certain
safeguards. The rules governing the arbitration were incorporated by
reference; Scott has not shown that these rules were required to be stated in
the arbitration agreement itself. (See Armendariz, supra, 24 Cal.4th at
pp. 105-106 [no unconscionability where statutory safeguard incorporated by
reference]; Nguyen, supra, 4 Cal.App.5th at p. 256 [same, AAA rules].)



5     Scott relies on three authorities, but they are distinguishable. In two,
the employers exempted themselves from arbitration. (See Carmona v.
Lincoln Millennium Car Wash, Inc. (2014) 226 Cal.App.4th 74, 86 [“Nowhere
do the [employers] indicate they were bound by the [arbitration] clause.”];
O’Hare v. Municipal Resource Consultants (2003) 107 Cal.App.4th 267, 275
[contractual language preserved the employer’s “right to file any lawsuit”
against the employee].) In the third, there was a very high degree of
procedural unconscionability: “Given [the employer’s] highly oppressive
conduct in securing [the employee’s] consent to its arbitration agreement, he
need only make a minimal showing of the agreement’s substantive
unconscionability.” (Mercuro, supra, 96 Cal.App.4th at p. 175.) The court
found that an arbitration provision that excluded “ ‘claims for injunctive
and/or other equitable relief for intellectual property violations, unfair
competition and/or the use and/or unauthorized disclosure of trade secrets or
confidential information’ ” was unfairly unilateral. (Id. at p. 176.) This
exclusion, combined with a potentially disadvantageous arbitration provider,
met “the low threshold of substantive unconscionability in this case” and
therefore rendered the arbitration agreement unenforceable. (Id. at p. 179.)
Here, unlike Mercuro, the level of procedural unconscionability is low. The
exclusion for certain actions “for injunctive or other equitable relief” by JCB
does not constitute any significant substantive unconscionability for the
reasons already discussed. (See Armendariz, supra, 24 Cal.4th at p. 117
[requiring a “ ‘modicum of bilaterality’ ”]; Lange, supra, 46 Cal.App.5th at
p. 450.)
                                      27
      As to the fee-shifting provision, Scott has cited no authority and offered
no cogent legal argument that it is substantively unconscionable. He has
therefore waived the issue. (See Cahill, supra, 194 Cal.App.4th at p. 956.) In
any event, Scott has not shown the fees—expressly limited “to the fullest
extent allowed by law”—are not a similar “type of expense” that an employee
could be required to bear outside the arbitration context. (See Armendariz,
supra, 24 Cal.4th at pp. 110-111.)
      In sum, Scott has shown only a low level of procedural
unconscionability and a low level of substantive unconscionability. We
therefore disagree that the arbitration clause was unenforceable in view of all
the relevant circumstances. “ ‘Commerce depends on the enforceability, in
most instances, of a duly executed written contract. A party cannot avoid a
contractual obligation merely by complaining that the deal, in retrospect, was
unfair or a bad bargain. Not all one-sided contract provisions are
unconscionable; hence the various intensifiers in our formulations: “overly
harsh,” “unduly oppressive,” “unreasonably favorable.” [Citation.] . . .
[¶] . . . The ultimate issue in every case is whether the terms of the contract
are sufficiently unfair, in view of all relevant circumstances, that a court
should withhold enforcement.’ ” (Baltazar, supra, 62 Cal.4th at p. 1245.)
Scott has not shown the court erred by rejecting his defense that the
arbitration clause was unconscionable.
                                       III
                            Scott’s Motion to Vacate
      Scott next contends the trial court erred by not vacating the arbitration
award in its entirety based on alleged errors of law by the arbitrator. Scott
raised four such errors: (1) JCB’s claim under the CFAA failed as a matter of
law because it had not proved damages beyond attorney fees; (2) JCB did not


                                       28
have standing to bring claims based on confidential information belonging to
other, related entities; (3) JCB could not recover attorney fees for defending
Scott’s claims based on the phantom equity agreement; and (4) JCB did not
prove Scott breached the confidentiality agreement. The court agreed with
Scott that JCB could not prevail on its CFAA claim, but it rejected Scott’s
remaining claims of error. We review the trial court’s order on this issue de
novo. (Gravillis v. Coldwell Banker Residential Brokerage Co. (2010)
182 Cal.App.4th 503, 511.)
                                        A
      As an initial matter, the parties dispute whether the trial court had the
power to review the arbitration award for errors of law. “Generally, courts
cannot review arbitration awards for errors of fact or law, even when those
errors appear on the face of the award or cause substantial injustice to the
parties.” (Richey v. AutoNation, Inc. (2015) 60 Cal.4th 909, 916.) In Cable
Connection, however, our Supreme Court explained that the parties to an
arbitration agreement can in certain circumstances empower a court to
review an arbitration award for errors of law. (Cable Connection, supra,
44 Cal.4th at p. 1340.) “If the parties constrain the arbitrators’ authority by
requiring a dispute to be decided according to the rule of law, and make plain
their intention that the award is reviewable for legal error, the general rule
of limited review has been displaced by the parties’ agreement. Their
expectation is not that the result of the arbitration will be final and
conclusive, but rather that it will be reviewed on the merits at the request of
either party. That expectation has a foundation in the statutes governing
judicial review, which include the ground that ‘[t]he arbitrators exceeded
their powers.’ ” (Id. at pp. 1355-1356.) “[T]o take themselves out of the
general rule that the merits of the award are not subject to judicial review,


                                       29
the parties must clearly agree that legal errors are an excess of arbitral
authority that is reviewable by the courts.” (Id. at p. 1361.)
      In Cable Connection, the arbitration clause stated, “ ‘The arbitrators
shall not have the power to commit errors of law or legal reasoning, and the
award may be vacated or corrected on appeal to a court of competent
jurisdiction for any such error.’ ” (Cable Connection, supra, 44 Cal.4th at
p. 1361, fn. 20.) Our Supreme Court found this language showed the parties’
clear agreement to “depriv[e] the arbitrators of the power to commit legal
error. They also specifically provided for judicial review of such error.” (Id.
at p. 1361.) The Supreme Court did not decide “whether one or the other of
these clauses alone, or some different formulation, would be sufficient to
confer an expanded scope of review.” (Ibid.)
      Here, the agreement states, “The parties each expressly waive the right
to a jury trial, and agree that the arbitrator’s award shall be final and
binding on the parties, provided that any award shall be reviewable by a
court of law for to [sic] the fullest extent allowed by law, including for any
error of law by the arbitrator. The arbitrator shall have discretion to award
monetary and other damages, or to award no damages, and to fashion any
other relief the arbitrator deems appropriate, but only to the extent
consistent with law.” (Capitalization omitted.)
      This language shows the parties’ intent to allow review for errors of
law. While it describes the arbitrator’s award as “final and binding,” it
qualifies that description with the express provision that the award “shall be
reviewable by a court of law” including “for any error of law by the
arbitrator.” It also expressly limits the arbitrator’s discretion in fashioning
remedies to those “consistent with [the] law.” It is plain that the parties
intended that the arbitrator would act in accordance with the law and that


                                       30
the arbitrator’s award would be reviewable by a court for errors of law. It
both limits the arbitrator’s authority and provides a mechanism for review.
It is therefore sufficient under Cable Connection to established heightened
judicial review. (See Cable Connection, supra, 44 Cal.4th at p. 1361.) JCB
and Barlett’s contrary interpretation is unpersuasive.
      JCB and Barlett contend that Cable Connection is inapplicable because
the FAA, not California law, applies. The FAA “provides for expedited
judicial review to confirm, vacate, or modify arbitration awards.” (Hall Street
Associates, L.L.C. v. Mattel, Inc. (2008) 552 U.S. 576, 578 (Hall Street).) “An
application for any of these orders will get streamlined treatment as a
motion, obviating the separate contract action that would usually be
necessary to enforce or tinker with an arbitral award in court. [(9 U.S.C.
§ 6.)] Under the terms of [title 9, United States Code, section 9], a court
‘must’ confirm an arbitration award ‘unless’ it is vacated, modified, or
corrected ‘as prescribed’ in [sections 10 and 11]. Section 10 lists grounds for
vacating an award, while [section 11] names those for modifying or correcting
one.” (Id. at p. 582, fns. omitted.) The grounds in sections 10 and 11 of the
FAA are exclusive and cannot by supplemented by the parties’ contractual
agreement. (Id. at pp. 578, 586.)
      JCB and Barlett point out that the arbitration agreement here states
that disputes “shall be submitted to binding arbitration pursuant to the
Federal Arbitration Act” (capitalization omitted), and they argue that this
language shows the FAA’s limited judicial review procedures should apply.
The FAA, however, is not an all-or-nothing proposition. A series of Supreme
Court opinions “recognizes that if a contract involves interstate commerce,
the FAA’s substantive provision (9 U.S.C. § 2) applies to the arbitration. But
the FAA’s procedural provisions (9 U.S.C. §§ 3, 4, 10, 11) do not apply unless


                                       31
the contract contains a choice-of-law clause expressly incorporating them.”
(Valencia v. Smyth (2010) 185 Cal.App.4th 153, 173-174 (Valencia), citing
Cable Connection, supra, 44 Cal.4th 1334; Cronus Investments, Inc. v.
Concierge Services (2005) 35 Cal.4th 376; and Rosenthal v. Great Western
Financial Securities Corp. (1996) 14 Cal.4th 394.) These opinions “make[]
clear that the question is not whether the parties adopted [California’s]
procedural provisions: The state’s procedural statutes (§§ 1281.2, 1290.2)
apply by default because Congress intended the comparable FAA sections
(9 U.S.C. §§ 3, 4, 10, 11) to apply in federal court. The question, therefore, is
whether the parties expressly incorporated the FAA’s procedural provisions
into their agreements.” (Valencia, at p. 177.)
      A reference to the FAA may not be enough; the agreement must reflect
the parties’ intent to adopt the FAA for enforcement proceedings specifically.
For example, in Cable Connection, the arbitration agreement provided that
“ ‘any arbitration conducted hereunder shall be governed by the United
States Arbitration Act.’ ” (Cable Connection, supra, 44 Cal.4th at p. 1350,
fn. 12.) The Supreme Court concluded that this reference to the FAA was
insufficient to adopt the FAA’s enforcement procedures. (Ibid.) It agreed
with the defendant that “the FAA provisions governing judicial review are
specific to federal courts” and “the contract calls only for the arbitration itself
to be governed by the federal statute, not postarbitration proceedings in
court.” (Ibid.) It explained, “Sections 10 and 11 of the FAA refer to review by
‘the United States court in and for the district wherein the award was made.’
[Citation.] The parties’ contract did not specify whether enforcement
proceedings were to be brought in state or federal court, providing generally
that ‘[t]he decision of the arbitrators may be entered and enforced as a final
judgment in any court of competent jurisdiction.’ ” (Ibid.) Moreover, the


                                        32
defendant’s petition to vacate the award was filed, argued, and appealed in
state court. (Ibid.) Under these circumstances, the parties did not intend for

the FAA’s procedural provisions regarding enforcement to apply. (Ibid.)6
      Here, like Cable Connection, the arbitration agreement’s reference to
the FAA was tied to the arbitration proceeding itself, followed immediately by
a reference to the AAA rules that would govern the arbitration. As to
enforcement, the agreement states only that it “shall be reviewable by a court
of law,” without reference to state or federal court, or state or federal law. It
expressly allows review for errors of law, which would be unavailable if the
FAA applied. We conclude the arbitration agreement does not expressly
adopt the FAA’s procedural provisions for enforcement, so by default
California law applies. (See Cable Connection, supra, 44 Cal.4th at p. 1350,
fn. 12; Valencia, supra, 185 Cal.App.4th at p. 177.)
      JCB and Barlett rely on Rodriguez v. American Technologies, Inc.
(2006) 136 Cal.App.4th 1110, 1122, which interpreted an agreement to
arbitrate “ ‘pursuant to the FAA’ ” as an agreement to adopt the FAA’s
procedural provisions. Rodriguez was decided before Cable Connection and is
arguably inconsistent with the latter’s interpretation of similar language.
We are bound to follow Cable Connection. (Auto Equity Sales, Inc. v. Superior
Court (1962) 57 Cal.2d 450, 455.) And, although Rodriguez held that the
parties intended to adopt “all” of the FAA, it involved the enforcement of an
arbitration clause itself—not the enforcement of any subsequent award.


6      The Supreme Court also noted that both parties proceeded on the
theory that California law, not the FAA, applied. (Cable Connection, supra,
44 Cal.4th at p. 1350, fn. 12.) This fact distinguishes Cable Connection from
this case, where JCB and Barlett have consistently maintained that the FAA
applies both procedurally and substantively. It is not dispositive, however,
for the reasons discussed in the text.

                                       33
(Rodriguez, at p. 1122.) It did not specifically consider whether the parties
intended to adopt the FAA’s procedural provisions regarding enforcement.
For these reasons, we do not find Rodriguez persuasive here.
      JCB and Barlett also rely on Countrywide Financial Corp. v. Bundy
(2010) 187 Cal.App.4th 234 (Countrywide), but it does not support their
position. In Countrywide, the arbitration agreement stated, “ ‘Except as
provided in this Agreement, the Federal Arbitration Act shall govern the
interpretation, enforcement and all proceedings pursuant to this Agreement.
All arbitrations covered by this Agreement shall be adjudicated in accordance
with the state or federal law which would be applied by a United States
District Court sitting at the place of the hearing, including applicable statute
of limitations.’ ” (Id. at p. 247.) This agreement expressly stated that the
FAA would govern all proceedings, including enforcement. It also expressly
adopted the law that would be applied by a federal court, not a state court.
Thus, in Countrywide, “the parties explicitly agreed to have an arbitration
award ‘adjudicated in accordance with the state or federal law which would
be applied by a United States District Court’ which does not include the right
to review of the merits of the award in the manner asserted by plaintiffs. As
they are entitled, the parties ‘expressly and unambiguously’ agreed to
adjudication of the award in a fashion different from that which would occur




                                       34
in superior court.” (Id. at p. 248.) The arbitration agreement here contains

no similar express provisions.7
                                       B
      Although the arbitration agreement here allows review for an error of
law, Scott must still establish such an error to obtain relief. He must show
both that the arbitrator erred and that the error was one of law, not fact. “In
theory, a determination is one of ultimate fact if it can be reached by logical
reasoning from the evidence, but one of law if it can be reached only by the
application of legal principles.” (Board of Education v. Jack M. (1977)
19 Cal.3d 691, 698, fn. 3; accord, Apex LLC v. Sharing World, Inc. (2012)
206 Cal.App.4th 999, 1009.)
      First, Scott contends the arbitrator erred as a matter of law by finding
that JCB had standing to pursue a breach of contract claim against Scott
based on his retaining and failing to return confidential information.
Contrary to Scott’s assertion, the issue of standing is a factual question
unless the material facts are undisputed. (See, e.g., Donald v. Sacramento
Valley Bank (1989) 209 Cal.App.3d 1183, 1195-1196.) As to the legal aspects


7     Countrywide cautioned that its conclusion might not have been the
same if the arbitration agreement had been signed after Hall Street, since the
provisions adopting the FAA would be inconsistent with other provisions in
the agreement allowing for expanded judicial review. (Countrywide, supra,
187 Cal.App.4th at p. 249.) “Under those circumstances, a party seeking
review under the [FAA] would have a more difficult time contending the
parties ‘expressly and unambiguously’ agreed not to require use of vacatur
review under the California Arbitration Act.” (Ibid.) Countrywide’s
hypothetical foreshadows the circumstances here, since Scott’s arbitration
agreement was signed after Hall Street. As Countrywide highlights, the
parties’ agreement that an arbitration award would be reviewable for errors
of law is inconsistent with an intent to apply the FAA to enforcement
proceedings. It supports our conclusion that the FAA’s enforcement
provisions do not apply.

                                       35
of the arbitrator’s treatment of standing, Scott has not shown error. He has
not shown the arbitrator misperceived the law governing standing or that his
findings were not supported by substantial evidence. He does not discuss the
arbitrator’s reasoning in any detail, including the specific legal theories and
evidentiary bases articulated in his award. Scott’s bald assertion that the
information at issue belonged to entities other than JCB ignores the actual
findings made by the arbitrator, and it is insufficient to show error. The
arbitrator found that JCB had its own proprietary interest in at least some of
the information; its interest was not merely derivative. Scott’s belated
attempt, on reply, to rebut some (but not all) of the arbitrator’s findings
likewise relies on unsupported assertions and, at most, raises disputed issues
of fact. He has not shown any error of law.
      Second, Scott contends the arbitrator erred by awarding attorney fees
to JCB and Barlett based on their successful defense of Scott’s claims. Scott
points out that his claims were based on the phantom equity agreement,
which did not have an attorney fee provision. But his employment agreement
did have an attorney fee provision covering the prosecution or defense of
claims falling within its arbitration agreement. The fact that Scott’s claims
were based on the phantom equity agreement is of no moment. What
matters is whether his claims fell within the arbitration agreement and its
attorney fee provision. We have already explained why they do,
notwithstanding the phantom equity agreement and its integration clause.
(See part II.A., ante.) The general rule that parties bear their own attorney
fees does not apply where, as here, the parties have agreed otherwise.
      Third, Scott contends the arbitrator erred by finding that Scott
breached the confidentiality agreement. Whether there was a breach of
contract is generally a question of fact. (Ash v. North American Title Co.


                                       36
(2014) 223 Cal.App.4th 1258, 1268.) Most of Scott’s arguments are either
irrelevant to his contractual obligations, or they raise potential conflicts in
the evidence, which are not questions of law. (See Uniroyal Chemical Co. v.
American Vanguard Corp. (1988) 203 Cal.App.3d 285, 292.) Nowhere does he
establish that the arbitrator’s finding of breach was unsupported by

substantial evidence.8
      In an effort to raise an issue of law, he again questions JCB’s standing.
We are unpersuaded for the same reasons discussed above. He claims the
definition of “Confidential Information” is unenforceable under Business and
Professions Code section 16600, but he did not make that argument below.
We will not consider it for the first time here. (See Kashmiri v. Regents of
University of California (2007) 156 Cal.App.4th 809, 830.) Finally, Scott
argues that JCB’s claim fails as a matter of law because it had no damages.
The arbitrator found that the attorney fees incurred by JCB to recover its
electronically stored information were damages. Scott has offered no
authority or reasoned legal argument why these attorney fees cannot be
damages. He has therefore waived the argument. (See Cahill, supra,
194 Cal.App.4th at p. 956.)
                                        IV
                         Scott’s Request for Attorney Fees
      Scott contends the court erred by denying his request for attorney fees,
as the prevailing party on JCB’s statutory claims under the state CDAFA and


8     Some of Scott’s assertions appear to be contrary to the record. For
example, he claims he “had already return [sic] any copies of e-mails he had
retained after his termination long before the arbitration hearing started.”
He cites his attorney’s declaration, but that declaration describes how Scott
returned these emails after the arbitration hearing and after he was ordered
by the arbitrator to do so.

                                        37
the federal CFAA. Scott did not bring a written motion for attorney fees in
the trial court. At the hearing on Scott’s motion to vacate the arbitration
award and JCB and Barlett’s motion to confirm, Scott referenced JCB’s
statutory claims and asserted that they “have prevailing party attorneys’ fees
provisions.” He went on, “And so from March 6th, if we’re going to tee up
that issue and you confirm your tentative, I would just like to be able to bring
a cross motion for fees for the prevailing statutory [claims].” In its minute
order, the court stated, “[Scott’s] request for a motion to determine he is the
prevailing party is denied. The arbitrator correctly concluded defendants
prevailed on the contract claims.”
      We generally review an award of attorney fees for abuse of discretion.
(Connerly v. State Personnel Board (2006) 37 Cal.4th 1169, 1175.) Scott has
not shown the court erred. Scott presented the trial court with a vague oral
request for statutory attorney fees, accompanied only by his bare assertion
that he was entitled to attorney fees under the statutes. He did not cite any
portion of the statutes, or any other authority, for the proposition that he was
entitled to fees. Nor did he explain the criteria for awarding fees under the
statutes and how any potential statutory fee award would interact with the
contractual attorney fees due to JCB and Barlett. The trial court was well
within its discretion to deny Scott’s off-the-cuff request. (See Thomson v.
Anderson (2003) 113 Cal.App.4th 258, 271-272.)
      Scott’s treatment of this issue in his appellate briefing is similarly
inadequate. Again, he does not explain how the statutes entitled him to fees,
describe the criteria for awarding fees under the statutes, or address how the
arbitrator’s (and the court’s) prevailing party determination would affect
them. For the CDAFA, he simply cites Penal Code section 502,
subdivision (e)(2) without elaboration. He does not explain how it would


                                       38
entitle a prevailing defendant to fees or what a court should consider in
awarding them. (Cf. Physician’s Surrogacy, Inc. v. German (S.D.Cal. 2018)
311 F.Supp.3d 1190, 1195 [denying request for fees because defendants may
not be entitled to fees under the CDAFA and, in any event, the defendant had
not shown the plaintiff’s claim was “frivolous or abusive”].) For the federal
CFAA, he claims fees “[b]y virtue of the Mandatory Victim Restitution Act,
18 U.S.C. § 3663A,” but that statute relates to victims in federal criminal
proceedings. Scott does not explain how it would entitle a successful civil
defendant to attorney fees. The CFAA itself does not contain an attorney fee
provision. (See 18 U.S.C. § 1030(g).) For these additional reasons, Scott has
not established error. (See Cahill, supra, 194 Cal.App.4th at p. 956 [“ ‘We are

not bound to develop appellants’ argument for them.’ ”].)9
                                       V
                     JCB and Barlett’s Motion to Confirm
      In their cross-appeal, JCB and Barlett contend the trial court should
have granted their motion to confirm in its entirety (and denied Scott’s
motion to vacate in its entirety). Their primary argument is that the
arbitration award was not reviewable for errors of law, either because the
FAA applies to its enforcement or because the parties’ agreement does not
authorize such review. We have already addressed and rejected these
arguments. (See part III.A., ante.)



9     In their respondents’ brief, JCB and Barlett request sanctions against
Scott on the ground that his appeal is frivolous. We deny their request
because they have not filed a separate sanctions motion as required by the
California Rules of Court, rules 8.276 and 8.492. (Mooney v. Superior Court
(2016) 245 Cal.App.4th 523, 537; Saltonstall v. City of Sacramento (2014)
231 Cal.App.4th 837, 858; Cowan v. Krayzman (2011) 196 Cal.App.4th 907,
919.)

                                      39
      JCB and Barlett gesture to the merits of the trial court’s order, but
their conclusory treatment does not justify reversal. They do not question the
trial court’s legal conclusion that Penal Code section 502 damages do not
include attorney fees. They assert that the record was sufficient to support a
claim for damages, but they do not acknowledge the court’s reasoning,
explain why the court erred, or cite any authority in support. This is
insufficient. (See Cahill, supra, 194 Cal.App.4th at p. 956.)
                                DISPOSITION
      The appeal and cross-appeal are treated as petitions for writ of
mandate. The petitions are denied. The parties shall bear their own costs in
this proceeding.




                                                                GUERRERO, J.

WE CONCUR:




McCONNELL, P. J.




AARON, J.




                                      40